Title: From Thomas Jefferson to James Monroe, 11 April 1792
From: Jefferson, Thomas
To: Monroe, James


          
            My Dear Sir
            Philadelphia Apr. 11. 1792.
          
          I think I told you at the time I spoke to you on the nomination that the President had desired me to enquire if there would be any opposition to Wayne. I told him that you were of opinion there would be none, that you had not thought of making any yourself, for that tho’ you did not like the appointment, yet you knew the difficulty of finding one which would be without objections. I take for granted this weighed with the President, because he had said he would not appoint one to whom he could foresee any material opposition. The only persons in the nomination, who were then mentioned, were Wayne, Morgan and Wilkinson; consequently my information could not have been understood as going to any others.—Your’s affectionately,
          
            Th: Jefferson
          
        